 


110 HR 2039 IH: Alternative Fuel Infrastructure Act of 2007
U.S. House of Representatives
2007-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2039 
IN THE HOUSE OF REPRESENTATIVES 
 
April 25, 2007 
Mr. Levin introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to modify the alternative fuel vehicle refueling property credit. 
 
 
1.Short titleThis Act may be cited as the Alternative Fuel Infrastructure Act of 2007. 
2.Modification of alternative fuel vehicle refueling property credit 
(a)Increase in credit amountSection 30C of the Internal Revenue Code of 1986 (relating to alternative fuel vehicle refueling property credit) is amended— 
(1)by striking 30 percent in subsection (a) and inserting 50 percent, and 
(2)by striking $30,000 in subsection (b)(1) and inserting $50,000. 
(b)Extension of creditSubsection (g) section 30C of such Code (relating to termination) is amended to read as follows: 
 
(g)Termination of availability of creditThis section shall not apply to property placed in service after December 31, 2014. . 
(c)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act, in taxable years ending after such date. 
 
